Case 2:17-cv-08220-DMG-SK Document 76-1 Filed 11/15/19 Page 1 of 25 Page ID #:1277



1    HORTON, OBERRECHT, KIRKPATRICK & MARTHA
     Cheryl A. Kirkpatrick, Esq. (SBN 149906)
2    Peter C.L. Chen, Esq. (SBN 246720)
     3 Park Plaza, Suite 350
3    Irvine, CA 92614
     PH: (949) 251-5100
4    FX: (949) 251-5104
     Email: ckirkpatrick@hortonfirm.com / pchen@hortonfirm.com
5

6    Attorneys for Defendant Corona Seeds, Inc.
7

8                             UNITED STATES DISTRICT COURT
9                            CENTRAL DISTRICT OF CALIFORNIA
10

11     Agricola Cuyuma SA;                        CASE NO. 2:17-cv-8220 DMG (SKx)
       Corporacion Agricola Vinasol SAC;
12                                                CORONA SEEDS, INC.’S MOTION
                           Plaintiffs,            FOR SUMMARY JUDGMENT, OR
13     v.                                         ALTERNATIVELY, PARTIAL
                                                  SUMMARY JUDGMENT
14     Corona Seeds, Inc.;
                                                  [Filed Concurrently with Notice of
15                         Defendant.             Motion; Separate Statement of
                                                  Uncontroverted Facts; Declaration of
16                                                Peter C.L. Chen; [Proposed] Order]
17                                                District Judge: Hon. Dolly M. Gee
18                                                Date: December 20, 2019
                                                  Time: 3:00 p.m.
19                                                Courtroom: 8C, 8th Floor
20
                                                  Complaint Served: December 21, 2017
21                                                Current Trial Date: February 11, 2020
22                                                Judge: Hon. Dolly M. Gee
                                                  Magistrate: Hon. Steve Kim
23

24

25
     ///
26
     ///
27
     ///
28
     ///
                                                  1
           CORONA SEEDS, INC.’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL
           SUMMARY JDGUMENT AGAINST PLAINTIFFS’ THIRD AMENDED COMPLAINT PURSUANT TO
                                 FEDERAL RULES OF CIVIL PROCEDURE 56
Case 2:17-cv-08220-DMG-SK Document 76-1 Filed 11/15/19 Page 2 of 25 Page ID #:1278



1                                TABLE OF CONTENTS
2
         Table of Authorities…………………………………………………………... iii
3

4        MEMORANDUM OF POINTS AND AUTHORITIES …………………… 1
5
         1. INTRODUCTION…………….………………………………………….. 2
6
         2. MEET-AND-CONFER EFFORTS………………………………………. 4
7

8        3. STATEMENT OF FACTS………………………………………………. 4
9
            A. Procedural Background …………………………………………..….. 4
10

11
            B. Sapphire Seeds From Lot C242606 …………………………………. 4

12          C. Germination …………………………………………………………. 5
13
            D. AVSA ………………………………………………………………..                                 5
14

15
            E. CUYUMA …………………………………………………………...                                8

16          F. Disease Allegations ………………………………………………….                        9
17
         4. LEGAL STANDARD…………………………………………..………. 11
18

19
         5. CORONA IS ENTITLED TO SUMMARY JUDGMENT, OR

20          ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT.………….. 12
21
            A. CORONA Did Not Make Any Express Warranties ………………… 12
22

23
            B. The Limitation of Remedies Clause is Valid ……………………….. 13

24          C. CORONA Made No Implied Warranties …………………………… 14
25
            D. Plaintiffs Cannot Maintain Their Breach of Contract Claims ……… 15
26

27          E. Plaintiffs’ Cannot Maintain Their Negligent Misrepresentation
28             Claim ………………………………………………………………. 16
                                             i
                                     TABLE OF CONTENTS
Case 2:17-cv-08220-DMG-SK Document 76-1 Filed 11/15/19 Page 3 of 25 Page ID #:1279



1           F. Plaintiffs Cannot Maintain Their Negligence Cause of Action …… 17
2
            CONCLUSION ……………………………………………………….. 19
3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           ii
                                    TABLE OF CONTENTS
Case 2:17-cv-08220-DMG-SK Document 76-1 Filed 11/15/19 Page 4 of 25 Page ID #:1280



1                               TABLE OF AUTHORITIES
2

3        CASE LAW
4
         Anderson v. Liberty Lobby, Inc. (1986) 477 U.S. 242, 249                     11
5        Avirgan v. Hull (11th Cir. 1991) 932 F.2d 1572, 1577                         11
         Bily v. Arthur Young & Co. (1992) 3 Cal.4th 370, 407-408                     16
6
         Celotex Corp. v. Catrett (1986) 477 U.S 317, 322, 324-26                     11
7        Kesner v. Superior Court (2016) 1 Cal.5th 1132, 1143                         17
         Ladd v. County of San Mateo (1996) 12 Cal.4th 913, 917                       17
8
         Marr Enters, Inc. v. Lewis Refrigeration (9th Cir. 1977) 556 F.2d 951, 955   14
9        Milgard Tempering, Inc. v. Selas Corp. of Am. (9th Cir. 1990)
         902 F.2d 703, 709                                                            13
10
         Nat’l Rural Tele. Coop. v. DIRECTV, Inc. (C.D. Cal 2003)
11       319 F.Supp.2d 1040, 1048                                                     13
         Nunes Turfgrass, Inc. v. Vaughan-Jacklin Seed Co. (1988)
12
         200 Cal.App.3d 1518, 1533                                                    14
13       Rowland v. Christian (1968) 69 Cal.2d 108, 112                               17, 18
         Weinstat v. Dentsply Int’l, Inc. (2010) 180 Cal.App. 4th 1213, 1218          12
14

15       CALIFORNIA CIVIL CODE
16
         Section 1710                                                                  16
17
         CALIFORNIA COMMERCIAL CODE
18

19       Section 1213                                                                 12
         Section 2316                                                                 12, 13
20
         Section 2719(1)                                                              13
21       Section 2719(2)                                                              13
22

23

24

25

26

27

28

                                              iii
                                     TABLE OF AUTHORITIES
Case 2:17-cv-08220-DMG-SK Document 76-1 Filed 11/15/19 Page 5 of 25 Page ID #:1281



1
                     MEMORANDUM OF POINTS AND AUTHORITIES
2
           Defendant Corona Seeds, Inc. (hereinafter referred to as “CORONA”) submits this
3
     memorandum of points & authorities in support of its motion for summary judgment, or
4
     alternatively, partial summary judgment against the causes of action alleged in plaintiffs
5
     Agricola Cuyuma SA (“CUYUMA”) and Corporacion Agricola Vinasol SAC (“AVSA”)
6
     (collectively “PLAINTIFFS”) third amended and operative complaint (“TAC”).
7
        1. INTRODUCTION
8
           This lawsuit arises from the sale of certain pea seeds by CORONA to AVSA and
9
     CUYUMA in March and April 2016. PLAINTIFFS are commercial growers of crops in
10
     Peru. The seeds at issue are Sapphire pea seeds from Lot C242606. Crites Seeds, Inc.
11
     (“CRITES”) supplied the seeds to CORONA. Prior to the sale of the seeds, Eurofins, an
12
     independent testing laboratory, tested a sample of Lot C242606 to assess germination.
13
     Testing on this sample in November 2015 indicated germination of 87%. CORONA had
14
     no role in the germination testing performed by CRITES. CRITES packed the seeds into
15
     bags supplied by CORONA at CRITES’ facilities.
16
           PLAINTIFFS made no communications concerning germination to CORONA
17
     during the transactions. Similarly, PLAINTIFFS made no requests to CORONA for any
18
     testing, whether for germination, disease, or something else. Notably, language in the
19
     invoices indicate that CORONA disclaims all warranties, limited PLAINTIFF’ remedies,
20
     and advised PLAINTIFFS that the seeds have not been tested for disease. Identical or
21
     similar language was prominently displayed on the bags and label for the subject seeds.
22
     PLAINTIFFS signed the invoices and do not dispute the disclaimer or limitation
23
     language.
24
           CRITES performed in-house germination testing on retained samples of Lot
25
     C242606 after delivering the seeds. At that point, CRITES discovered that germination
26
     rates fell. CRITES, however, did not communicate the results of such testing until after
27
     AVSA informed CORONA of germination issues in late May 2016. CORONA
28
                                              2
       CORONA SEEDS, INC.’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL
       SUMMARY JDGUMENT AGAINST PLAINTIFFS’ THIRD AMENDED COMPLAINT PURSUANT TO
                             FEDERAL RULES OF CIVIL PROCEDURE 56
Case 2:17-cv-08220-DMG-SK Document 76-1 Filed 11/15/19 Page 6 of 25 Page ID #:1282



1
     voluntarily advised CUYUMA of the germination issue thereafter. CORONA sent
2
     replacement seeds to AVSA and CUYUMA free of charge.
3
           Here, the Eurofins test indicated that, as of November 2015, the tested seeds had a
4
     germination rate of 87%. The germination rate is indicative of the germination rate of the
5
     sample seeds at the time it was tested, under laboratory conditions. It is not, nor is it
6
     intended to be, an indicator or guarantee of 87% germination in the real world. In
7
     addition, CORONA had no reason to believe the Eurofins test was inaccurate because
8
     CRITES did not advise CORONA of the results of its post-sale in-house testing until
9
     later. In addition, the drop in germination cannot be considered a latent defect because
10
     PLAINTIFFS could have performed a germination test prior to planting and
11
     PLAINTIFFS knew how to conduct such testing.
12
           Because the parties never discussed germination during the sale of the seeds, and
13
     the Eurofins test indicates merely that samples were tested to have a germination rate of
14
     87%, CORONA did not expressly warrant that Lot C242606 somehow had a “real world”
15
     germination rate of 87%. Importantly, a seed germinating into a plant involves a
16
     multitude of factors that are completely outside the control of CORONA. In addition,
17
     PLAINTIFFS did not ask CORONA to test for any disease to the subject seeds despite
18
     being advised of the possibility of disease in the invoice documents. Thus, CORONA did
19
     not make any express warranties concerning the germination of Lot C242606 and had no
20
     reason to know of the decreased germination rate. CORONA, per the remedies clause,
21
     sent replacement seeds to PLAINTIFFS free of charge.
22
           Moreover, the test results PLAINTIFFS rely on do not actually support their
23
     claims. The diseases that PLAINTIFFS contend the subject seeds were infected with are
24
     not diseases. Almost all consist of fungus and/or bacteria that is prevalent in nature,
25
     including Peru. Similarly, most of the identified fungus and/or bacteria are not known to
26
     be pathogenic to peas, including the subject seeds. Furthermore, one particular test
27
     PLAINTIFFS rely on do not even indicate whether the DNA identified is dead or alive.
28
                                              3
       CORONA SEEDS, INC.’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL
       SUMMARY JDGUMENT AGAINST PLAINTIFFS’ THIRD AMENDED COMPLAINT PURSUANT TO
                             FEDERAL RULES OF CIVIL PROCEDURE 56
Case 2:17-cv-08220-DMG-SK Document 76-1 Filed 11/15/19 Page 7 of 25 Page ID #:1283



1
     Moreover, certain testing was not performed pursuant to international standards. Thus,
2
     PLAINTIFFS do not have sufficient evidence that CORONA’s conduct resulted in harm.
3
     Accordingly, the Court should grant CORONA’s motion for summary judgment, or
4
     alternatively, for partial summary judgment.
5
        2. MEET-AND-CONFER EFFORTS
6
           Prior to filing this motion, CORONA’s counsel met and conferred with
7
     PLAINTIFFS’ counsel telephonically and via email, in compliance with the Court’s
8
     Standing Order and applicable Local Rules. See Declaration of Peter C.L. Chen ¶ 2.
9
        3. STATEMENT OF FACTS
10
              A.        Procedural Background
11
           This is a lawsuit brought by plaintiffs CUYUMA and AVSA against a seed
12
     distributor, CORONA. Plaintiffs filed their initial complaint on December 21, 2017.
13
     Plaintiffs ultimately filed a third amended, and operative, complaint (“TAC”) on
14
     February 25, 2019. The TAC named, for the first time, CRITES. The TAC alleges the
15
     following causes of action: 1) Breach of Express Warranty; 2) Breach of Implied
16
     Warranty; 3) Negligence; 4) Negligent Misrepresentation; 5) Breach of Contract; 6) Strict
17
     Products Liability (Crites only); 7) Negligence. CORONA answered the TAC on March
18
     11, 2019 while CRITES answered on April 25, 2019.
19
              B.        SAPPHIRE SEEDS FROM LOT C242606
20
           The seeds at issue in this litigation are Sapphire seeds from Lot C242606. These
21
     are sugar snap pea seeds. The subject seeds CORONA sold to PLAINTIFFS were
22
     supplied by CRITES, a seed supplier / manufacturer. CRITES placed the subject seeds in
23
     bags provided by CORONA, sealed the bags, and sent them to CORONA. (Separate
24
     Statement of Uncontroverted Facts (“UMF”) No. 1). The subject seeds were tested by
25
     Eurofins, a third-party testing agency, prior to shipment. The results indicated that a test
26
     of the sample pulled from Lot C242606, as of November 2015, had a germination rate of
27
     87%. (UMF No. 2). CRITES affixed a label to the bags, indicating that, as of November
28
                                              4
       CORONA SEEDS, INC.’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL
       SUMMARY JDGUMENT AGAINST PLAINTIFFS’ THIRD AMENDED COMPLAINT PURSUANT TO
                             FEDERAL RULES OF CIVIL PROCEDURE 56
Case 2:17-cv-08220-DMG-SK Document 76-1 Filed 11/15/19 Page 8 of 25 Page ID #:1284



1
     2015, the germination rate was 87% as to the tested samples. (UMF No. 3). The seeds
2
     were then treated with a fungicide called Thiram, bagged, sealed, and shipped to
3
     CORONA. (UMF No. 4).
4
           After the subject seeds were shipped to CORONA, CRITES performed
5
     germination testing on retained samples treated with Thiram. Testing revealed that
6
     germination dropped. (UMF No. 5). This was unexpected as Thiram treatment typically
7
     results in an increase in germination rates. CRITES, however, did not communicate the
8
     lowered germination figures to CORONA until after AVSA communicated concerns with
9
     the seed’s germination in late May 2016 (see below). (UMF No. 6).
10
              C.        Germination
11
           Eurofins tested sample seeds from Lot C242606 in November 2015. The testing
12
     revealed a germination rate of 87%. (UMF No. 2). This test indicates only that, as of the
13
     time of testing, and on the tested seeds, that 87% of the seeds germinated under
14
     laboratory conditions. The germination rate of 87% does not indicate that 87% of the
15
     seed would germinate under “real world” field conditions, as germination is affected by a
16
     multitude of factors after the seed is received by the grower, including but not limited to:
17
     1) seed storage and handling; 2) length of storage; 3) transportation; 4) ground
18
     preparation; 5) planting method; 6) irrigation and soil moisture; 7) weather and
19
     environment; 8) application of chemicals; 9) non-emergence factors due to damage by
20
     soil-borne insects or infection by soil-borne pathogens; 10) seed predation; and 11) mis-
21
     diagnosis of post-emergence problems as seed germination issues. Laboratory
22
     germination rate is not a guarantor nor is it intended to mean that all seeds from that
23
     particular lot will actually germinate at the rate tested. (UMF No. 7)
24
              D.        AVSA
25
           AVSA is a commercial grower and exporter of agricultural produce in Peru and
26
     has been in business since 2001. (UMF No. 8). AVSA placed an order for certain seeds,
27
     including Sapphire seeds from Lot C242606, from CORONA in January 2016 for
28
                                              5
       CORONA SEEDS, INC.’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL
       SUMMARY JDGUMENT AGAINST PLAINTIFFS’ THIRD AMENDED COMPLAINT PURSUANT TO
                             FEDERAL RULES OF CIVIL PROCEDURE 56
Case 2:17-cv-08220-DMG-SK Document 76-1 Filed 11/15/19 Page 9 of 25 Page ID #:1285



1
     $26,400. (UMF No. 9). The subject seeds were treated with Thiram. (UMF No. 10). No
2
     one from AVSA or CORONA discussed germination rates for the subject seeds at any
3
     point during the purchase / sale process. (UMF No. 11). The bags were affixed with
4
     labels (by CRITES) that testing in November 2015 indicated germination of 87%. (UMF
5
     No. 3).
6
           The invoice for the sale of the subject seeds contained the following language:
7
           “NOTICE TO BUYER-PLEASE READ BEFORE PLANTING
8          GUARANTEE AND EXPLANATION OF GUARANTEES; LIMITATION OF
9          DAMAGES
10         Corona Seeds, Inc. warrants that seeds are labeled as required by law and within
11         the tolerances set forth on the label. CORONA SEEDS AND ITS SUPPLIERS
12         MAKE NO OTHER EXPRESS OR IMPLIED WARRANTY OF
13         MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR
14         OTHERWISE. The recommendations for the use of these products are based on
15
           the best recommendation and judgment of the personnel of Corona Seeds and its

16
           suppliers, without having any guarantee of results obtained in relation to these
           varieties. The Buyer guarantees that he / she is a farmer of a nursery with
17
           experience in the use of seeds. The new varieties must be tested to see their
18
           adaptability before commercial use. The descriptions and pictures of advertising
19
           will be used only as a guide and do not constitute any guarantee.
20
           LIMITATION OF LIABILITY: The exclusive remedy for losses or damages for
21
           breach of the previous warranty or for negligence or otherwise, is limited to the
22
           purchase price of the seed and will not include the consequential damages. Claims
23
           for defects in this product must be submitted to Corona Seeds as soon as possible
24
           to allow Corona Seeds to investigate the complaint and, within 30 days after
25
           discovery. If the seed is transferred to a third party, a warning similar to this will
26         be obtained, and Corona Seeds will be free of damages and will be compensated
27         for damages caused by this transfer.
28
                                              6
       CORONA SEEDS, INC.’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL
       SUMMARY JDGUMENT AGAINST PLAINTIFFS’ THIRD AMENDED COMPLAINT PURSUANT TO
                             FEDERAL RULES OF CIVIL PROCEDURE 56
     Case 2:17-cv-08220-DMG-SK Document 76-1 Filed 11/15/19 Page 10 of 25 Page ID
                                      #:1286


1
           DISEASES: Some plant diseases are transmitted by seeds. Unless otherwise
2
           indicated in writing, no seeds have been tested for diseases transmitted by seeds.
3
           The test can be done at the request of the buyer at an additional cost.” (UMF No.
4
           12).
5
           It should be noted the bag contains the same language. (UMF No. 13). In
6
     addition, a label affixed to the bag states the following:
7
           “WARRANTY AND DISCLAIMER OF WARRANTIES: Seller warrants that this
8
           product has been labeled as required by law and that it conforms to the label
9
           description, SELLER MAKES NO OTHER EXPRESS OR IMPLIED
10
           WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
11
           PURPOSE OR OTHERWISE. Any recommendations for the use of this product or
12
           materials or apparatus in connection therewith are based upon Seller’s best
13
           judgment but there is no warranty of results to be obtained in connection therewith.
14
           LIMITATION OF LIABILITY: The exclusive remedy for loss or damage due to
15
           breach of the foregoing warranty or contract or for negligence or other cause shall
16
           be limited to return of purchase price of this product and shall not include
17
           consequential damages. Claims for defects in this product must be presented to
18
           Seller as soon as practicable to enable Seller to investigate and in any event within
19
           thirty days after discovery.” (UMF No. 14).
20
            AVSA does not dispute the terms of the provisionS above. The invoice was signed
21
     by a person with authority to enter into such contracts at AVSA. (UMF No. 15). Once
22
     the seeds arrived in Peru, they go into quarantine with a government agency entitled
23
     SENASA. The seeds were released by SENASA to AVSA after it cleared quarantine.
24
     (UMF No. 15). AVSA did not perform a germination test prior to planting the seeds.
25
     AVSA did not test the seeds for disease prior to planting. AVSA did not test-plant the
26
     seeds. (UMF No. 16).
27

28
                                              7
       CORONA SEEDS, INC.’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL
       SUMMARY JDGUMENT AGAINST PLAINTIFFS’ THIRD AMENDED COMPLAINT PURSUANT TO
                             FEDERAL RULES OF CIVIL PROCEDURE 56
     Case 2:17-cv-08220-DMG-SK Document 76-1 Filed 11/15/19 Page 11 of 25 Page ID
                                      #:1287


1
           Sometime after planting, AVSA contends germination-related issues arose. AVSA
2
     performed in-house germination testing on certain Sapphire seeds in Lot C242606. (UMF
3
     No. 17). On May 25, 2016, AVSA advised CORONA of issues with germination. (UMF
4
     No. 18). CORONA sent samples of C242606 to an independent laboratory for testing.
5
     (UMF No. 19). CORONA also advised CRITES of the germination issue. AVSA
6
     attempted to find replacement Sapphire seeds but was unable to. (UMF No. 20). To
7
     account for lowered germination, CORONA recommended planting the Sapphire seeds at
8
     a 3-to-1 ratio. CORONA did so after discussing with CRITES. (UMF No. 21).
9
           Importantly, the only issue CORONA was made aware of at that time was
10
     germination and nothing else. (UMF No. 22). CORONA was able to secure replacement
11
     Sapphire seeds of a different lot from CRITES and these replacement Sapphire seeds
12
     were sent to AVSA on May 26, 2016, arriving in Peru on June 10, 2016. (UMF No. 23).
13
     In sending the replacement seeds, CORONA entered into an agreement with AVSA,
14
     wherein if testing of the subject seeds exceeded 85%, then AVSA would agree to pay for
15
     the replacement seeds. (UMF No. 24). Ultimately, CORONA did not charge AVSA for
16
     the replacement seeds. (UMF No. 25).
17
              E.       CUYUMA
18
           CUYUMA is a commercial grower and exporter of agricultural produce in Peru.
19
     (UMF No. 26). CUYUMA placed an order for certain seeds, including Sapphire seeds
20
     from lot C242606, with CORONA in March 2016. The purchase price of the seeds was
21
     $20,515. The seeds were shipped by ocean freight on March 25, 2016. (UMF No. 27).
22
     No one from CUYUMA or CORONA discussed germination rates for the subject seeds
23
     at any point during the purchase / sale process. (UMF No. 28). The bags were affixed
24
     with labels (by CRITES) that testing in November 2015 indicated germination of 87%.
25
     (UMF No. 3). The invoice contained the following language:
26
           “NOTICE OF DISCLAIMER OF WARRANTY, LIMITATION OF DAMAGES
27
           & INDEMNITY: Seller and its vendors disclaim any warranty whether express or
28
           implied of MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
                                              8
       CORONA SEEDS, INC.’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL
       SUMMARY JDGUMENT AGAINST PLAINTIFFS’ THIRD AMENDED COMPLAINT PURSUANT TO
                             FEDERAL RULES OF CIVIL PROCEDURE 56
     Case 2:17-cv-08220-DMG-SK Document 76-1 Filed 11/15/19 Page 12 of 25 Page ID
                                      #:1288


1
           OF WARRANTY BY SAMPLE. Damages shall be exclusively LIMITED TO
2          THE PURCHASE PRICE of the seed. If seed is transferred to another party Buyer
3          shall indemnify, defend and hold Seller harmless from any claims. DISEASES:
4          Many diseases are seedborne. Unless specifically stated, no seed has been tested
5          for disease. Testing is available for additional charge.” (UMF No. 29).
6          However, it should be noted that the bags and label contain the same language
7    indicated in UMF No. 12. CUYUMA does not dispute the terms of the provision above.
8    The invoice was signed by a person with authority to enter into such contracts at

9
     CUYUMA. (UMF No. 30). CORONA advised CUYUMA of the germination issues, as

10
     CORONA had received the results of testing prompted by AVSA’s communication
     regarding germination issues. (UMF No. 31). As the only issue known to CORONA at
11
     that time was germination-related, and there were no available replacement seeds,
12
     CORONA recommended planting at a 3-to-1 ratio to account for the lower germination
13
     rates. (UMF No. 32). CORONA sent replacement seeds to CUYUMA free of charge.
14
     (UMF No. 33).
15
              F.        Disease Allegations
16
           PLAINTIFFS contend in their TAC that test results from SENASA indicated the
17
     presence of a fungi called Stemphylium Sarciniforme on the fruits, and not the seeds, of
18
     Lot C242606 on November 8, 2016. Thus, by their own admission, any potential notice
19
     of disease, to the extent Stemphylium Sarciniforme is a disease, could not have been any
20
     earlier than November 8, 2016. (UMF No. 34). PLAINTIFFS also refer to a test
21
     performed by SGS, which identified the presence of four types of fungi (Pantoea sp.,
22
     Enterobacteriacese, Erwinia sp., and Acinetobacter sp.) and bacteria (Stemphylium sp.,
23
     Alternaria sp., Cladosporium sp., Fusarium oxysporum, Sclerotinia sp., Cryptococcus
24
     victoriae, Thanalephorus cucumeris, and Pythium sp.). (UMF No. 35). PLAINTIFFS
25
     also refer to two tests performed by a Dr. Luz Leonor Mattos Calderon on samples of the
26
     subject Sapphire Seeds (at the behest of AVSA & CUYUMA), which purportedly
27
     revealed the presence of a bacteria called Pseudomonas syringae pv. psi. (UMF No. 36).
28
                                              9
       CORONA SEEDS, INC.’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL
       SUMMARY JDGUMENT AGAINST PLAINTIFFS’ THIRD AMENDED COMPLAINT PURSUANT TO
                             FEDERAL RULES OF CIVIL PROCEDURE 56
     Case 2:17-cv-08220-DMG-SK Document 76-1 Filed 11/15/19 Page 13 of 25 Page ID
                                      #:1289


1
            With respect to the Stemphylium Sarciniforme, this is a “mold” type of fungus that
2
     commonly grows on dead organic matter and can be spread via spores in the air. While
3
     this fungus can be a contaminant on the outside surfaces of large sized seeds, such as pea
4
     seeds, it does not infect the pea and does not cause any problems to pea seeds. This
5
     fungus can grow as a secondary colonizer on plant tissues damaged by factors such as
6
     weather extremes, insect feeding, senescence and decline of the plant, high salts and other
7
     field problems, and damage caused by production practices. Stemphylium sarciniforme is
8
     common around the world, including Peru. Importantly, Stemphylium sarciniforme is
9
     not pathogenic to peas. (UMF No. 37).
10
            SGS-Portugal performed testing on seeds from the subject lot in April 2017. The
11
     testing methodology used was “next generation sequencing,” or “NGS.” The NGS test
12
     consists of a high-level DNA analysis of the object tested. However, NGS testing does
13
     not provide any information on whether the DNA is alive or dead. The presence of a
14
     particular fungus or bacterium, which was killed or otherwise died prior to planting, can
15
     and will show up in an NGS test. In short, there is no way to discern between “dead”
16
     DNA versus “live” DNA. Since NGS is only detecting DNA, the test does not indicate if
17
     the actual fungus or bacterium was even present. (UMF No. 38).
18
            Here, none of the detected bacteria in the SGS-Portugal test are pathogenic to peas.
19
     In fact, all bacteria identified in the test are all around us, found in soil, hands, dust, etc.
20
     As for three of the fungi identified, Stemphylium sp., Alternaria sp., and Cladosporium
21
     sp., these are common mold and not pathogenic to peas. Cryptococcus victoriae is a
22
     yeast that is not pathogenic to peas. As for Fusarium oxysporum, only one (1) strain out
23
     of hundreds is pathogenic to peas – the test provides no information on the specific strain.
24
     Fusarium oxysporum is also a soil-borne fungi. Sclerotina sp. is also a soil-borne fungi
25
     and only species outs of hundred are pathogenic. The testing did not reveal the specific
26
     species. Thanatephorus cucumeris and Pythium can be pathogenic to peas but both are
27
     soil-borne. Notably, soil-borne fungi are pathogenic only if the contact is through soil.
28
                                             10
       CORONA SEEDS, INC.’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL
       SUMMARY JDGUMENT AGAINST PLAINTIFFS’ THIRD AMENDED COMPLAINT PURSUANT TO
                             FEDERAL RULES OF CIVIL PROCEDURE 56
     Case 2:17-cv-08220-DMG-SK Document 76-1 Filed 11/15/19 Page 14 of 25 Page ID
                                      #:1290


1
     The presence of soil-borne fungi on seeds generally suggests that the fungi is dead or
2
     inactive. As indicated above, NGS testing does not identify whether any of the bacteria
3
     or fungus were alive – it merely identifies it was present at some point in time. (UMF
4
     No. 39).
5
           As for the phytopathological testing performed by Dr. Calderon, it should be noted
6
     at the outset that no fungi that is pathogenic to peas was detected. With respect to the
7
     bacteria found, the testing methodology used does not conform to international standards.
8
     The method used by Dr. Calderon is likely to lead to misleading results. The method Dr.
9
     Calderon used does not permit the recovery and isolation of bacteria. Similarly, injecting
10
     the bacteria into other plants is inappropriate because it actually increases the likelihood
11
     of soft rot bacteria and soft rot bacteria species. Ultimately, the presence Pseudomonas
12
     syringae pv. psi was detected was faulty. (UMF No. 40).
13
        4. LEGAL STANDARD
14
           Rule 56(c) mandates the entry of summary judgment… against a party who fails to
15
     make a showing sufficient to establish the existence of an element essential to the party’s
16
     case, and on which that party will bear the burden of proof at trial. Celotex Corp. v.
17
     Catrett (1986) 477 U.S. 317, 322. There is no issue for trial unless there is sufficient
18
     evidence favoring the nonmoving party for a jury to return a verdict for that party.
19
     Anderson v. Liberty Lobby, Inc. (1986) 477 U.S. 242, 249. The moving party “bears the
20
     initial responsibility of informing the district court of the basis for its motion, and
21
     identifying those portions of the pleadings, depositions, answers to interrogatories, and
22
     admissions on file, together with the affidavits, if any, which it believes demonstrate the
23
     absence of a genuine issue of material fact” which would entitle the moving party to a
24
     judgment as a matter of law. Celotex, 477 U.S. at 323. If the moving party meets this
25
     burden, the burden then shifts to the nonmoving party to go beyond the pleadings and
26
     present specific evidence showing that there is a genuine issue of material fact, or that the
27
     nonmoving party is not entitled to a judgment as a matter of law. Id. at 324-26. This
28
                                             11
       CORONA SEEDS, INC.’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL
       SUMMARY JDGUMENT AGAINST PLAINTIFFS’ THIRD AMENDED COMPLAINT PURSUANT TO
                             FEDERAL RULES OF CIVIL PROCEDURE 56
     Case 2:17-cv-08220-DMG-SK Document 76-1 Filed 11/15/19 Page 15 of 25 Page ID
                                      #:1291


1
     evidence must consist of more than mere conclusory allegations. See Avirgan v. Hull, 932
2
     F.2d 1572, 1577 (11th Cir. 1991).
3
        5. CORONA IS ENTITLED TO SUMMARY JUDGMENT, OR
4
           ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
5
               A.       CORONA Did Not Make Any Express Warranties
6
           Under California law, a seller creates an express warranty if it makes “[a]ny
7
     affirmation of fact or promise… to the buyer which relates to the goods and becomes a
8
     part of the basis of the bargain.” Cal. Commercial Code (“CCC”) ¶ 1213; Weinstat v.
9
     Dentsply Int’l, Inc. (2010) 180 Cal.App.4th 1213, 1218. However, CCC § 2316 permits
10
     parties to exclude or modify warranties. AVSA alleges in their complaint that CORONA
11
     orally affirmed that the subject seeds had a germination rate of 87% and that the label
12
     affixed by CRITES indicating the results of the Eurofins test was part of the bargain
13
     between AVSA and CORONA. (TAC ¶ 73-75). CUYUMA makes the same allegations.
14
     (TAC ¶ 163-165).
15
           The evidence is undisputed that no one from AVSA never spoke to anyone from
16
     CORONA regarding germination rates as part of the sale. (UMF No. 9). Similarly, there
17
     is no dispute that no one from CUYUMA spoke to anyone from CORONA regarding
18
     germination as part of the sale. (UMF No. 28). In fact, AVSA admits that the first time it
19
     ever communicated any germination-related issues was May 25, 2016. (UMF No. 18).
20
     Similarly, CORONA voluntarily advised CUYUMA of the germination related issues in
21
     June 2016. (UMF No. 31). Thus, there is no credible basis for PLAINTIFFS’ claim that
22
     CORONA ever represented any germination numbers to PLAINTIFFS as par to of the
23
     sale of seeds.
24
           As for PLAINTIFFS’ claim that the label indicating 87% germination constitutes a
25
     basis of the bargain, this claim lacks merit. The label indicates that testing was done in
26
     November 2015 on samples taken from Lot C242606, and that testing indicated
27
     germination of 87% in a laboratory. The 87% figure is not indicative of actual
28
                                             12
       CORONA SEEDS, INC.’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL
       SUMMARY JDGUMENT AGAINST PLAINTIFFS’ THIRD AMENDED COMPLAINT PURSUANT TO
                             FEDERAL RULES OF CIVIL PROCEDURE 56
     Case 2:17-cv-08220-DMG-SK Document 76-1 Filed 11/15/19 Page 16 of 25 Page ID
                                      #:1292


1
     germination rates in the “real world” because germination is dependent on a multitude of
2
     factors. (UMF No. 7). In addition, germination of the seeds tested in November 2015
3
     was in fact 87%. CORONA was not aware of, nor did it have any reason to believe, that
4
     the germination rate of Lot C242606 apparently decreased after it was treated with
5
     Thiram. As indicated above, CRITES did not apprise CORONA of this information until
6
     after AVSA communicated germination issues to CORONA in late May 2016.
7
            In addition, CCC § 2316 permits parties to exclude or modify warranties in
8
     connection with the sale of goods. There should be no dispute that the invoices and bags
9
     disclaim express and implied warranties. (UMF No. 12). Based on the instant facts,
10
     CORONA is allowed to disclaim warranties because 1) the parties never discussed
11
     germination as part of the sales of the subject seeds and 2) the 87% germination rate test
12
     result is solely intended to convey that the samples of seeds from Lot C242606 were
13
     tested in November 2015 and that the tested seeds had a germination rate of 87%. The
14
     87% germination does not convey or otherwise guarantee that the seeds will actually
15
     germinate at 87%. Furthermore, CORONA was completely unaware of the diminished
16
     germination level because CRITES never communicated such information until late May
17
     2016, well after the sale had completed. Thus, the disclaimer of express warranty
18
     limitation is valid.
19
               B.           The Limitation of Remedies Clause is Valid
20
            California law permits contracting parties to limit available remedies, including
21
     consequential damages, in the event of breach or other liability. Nat’l Rural Tele. Coop.
22
     v. DIRECTV, Inc. (C.D. Cal 2003) 319 F.Supp.2d 1040, 1048. In fact, contracting parties
23
     may limit recovery to repayment of the purchase price as the exclusive remedy. CCC §
24
     2719(1). However, where circumstances cause an exclusive or limited remedy to fail of
25
     its essential purpose, a plaintiff may pursue all remedies available to him or her under
26
     CCC § 2719(2). Nevertheless, the courts typically should not alter the bargained for risk
27
     until the breach of so fundamental that it causes a loss which is not part of that allocation.
28
                                             13
       CORONA SEEDS, INC.’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL
       SUMMARY JDGUMENT AGAINST PLAINTIFFS’ THIRD AMENDED COMPLAINT PURSUANT TO
                             FEDERAL RULES OF CIVIL PROCEDURE 56
     Case 2:17-cv-08220-DMG-SK Document 76-1 Filed 11/15/19 Page 17 of 25 Page ID
                                      #:1293


1
     Milgard Tempering, Inc. v. Selas Corp. of Am. (9th Cir. 1990) 902 F.2d 703, 709. In
2
     addition, limiting a buyer’s recovery to the contract price is permissible in the seed trade.
3
     Nunes Turfgrass, Inc. v. Vaughan-Jacklin Seed Co. (1988) 200 Cal.App.3d 1518, 1533.
4
     A key consideration for whether the limitation of remedies provision is enforceable turns
5
     on whether enforcement would leave the PLAINTIFFS with any remedy. A corollary to
6
     that general principle is that limitation of remedies fails of its essential purpose if the
7
     defect is “latent and not discoverable on reasonable inspection.” Marr Enters, Inc. v.
8
     Lewis Refrigeration (9th Cir. 1977) 556 F.2d 951, 955.
9
           In this instance, enforcement of the limitation of remedy provides PLAINTIFFS
10
     with the remedy of the purchase price of the seed. Here, PLAINTIFFS were sent
11
     replacement seeds at no charge. (UMF No. 25). In other words, PLAINTIFFS obtained
12
     the benefit of the limitation of liability clause yet now seek to disaffirm. In addition, the
13
     germination rate cannot be considered a latent defect. There is no reason why
14
     PLAINTIFFS, commercial growers and exporters, could not have tested the seeds for
15
     germination prior to planting. This is especially true in light of the fact that AVSA did in
16
     fact perform in-house germination testing after planting. Similarly, there is no reason
17
     why PLAINTIFFS could not have test-planted the subject seeds before wholesale
18
     planting – especially in light of the fact PLAINTIFFS knew the Sapphire seeds were a
19
     new variety. Notably, language in the invoice indicate that the “Buyer guarantees that he
20
     / she is a farmer… with experience in the use of seeds. The new varieties must be tested
21
     to see their adaptability before commercial use.” (UMF No.12). Thus, the limitation of
22
     liability clause are enforceable.
23
               C.        CORONA Made No Implied Warranties
24
           It is undisputed that the purchase agreements and labels for the subject seeds states
25
     that CORONA makes no other express or implied warranty of merchantability, fitness for
26
     particular purpose or otherwise. The implied warranty disclaimers at issue are
27
     conspicuous under the California Commercial Code. In fact, this Court indicated as such
28
                                             14
       CORONA SEEDS, INC.’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL
       SUMMARY JDGUMENT AGAINST PLAINTIFFS’ THIRD AMENDED COMPLAINT PURSUANT TO
                             FEDERAL RULES OF CIVIL PROCEDURE 56
     Case 2:17-cv-08220-DMG-SK Document 76-1 Filed 11/15/19 Page 18 of 25 Page ID
                                      #:1294


1
     in its ruling on CORONA’s motion to dismiss (Page 19). The Court ultimately denied
2
     the MTD because it had to accept as true PLAINTIFFS’ claim that CORONA
3
     intentionally or negligently misrepresented the germination rate of the seeds at that stage
4
     in the pleading.
5
           Now, the evidence is undisputed that the parties never discussed germination as
6
     part of the sale. (UMF No. 11). The evidence is also undisputed that CORONA had no
7
     way of knowing that post-sale germination testing by CRITES revealed lowered
8
     germination rates. As indicated above, CRITES did not divulge this information to
9
     CORONA until after AVSA advised of germination-related issues in late May 2016. As
10
     CORONA had no way of knowing the germination rates had dropped, it could not have
11
     intentionally or negligently misrepresented the germination rate to PLAINTIFFS.
12
           As for PLAINTIFFS’ argument that CORONA’s recommendation of planting 3-to-
13
     1 (i.e. planting heavy) amounts to intentional or negligent misrepresentation, any such
14
     claims lack merit. As noted above, the only information available to CORONA at the
15
     time it made the recommendation was that the germination rates were low. (UMF Nos.
16
     22). In addition, there were no replacement Sapphire seeds available at that time.
17
     Therefore, planting heavy was the only way to compensate for lowered germination rates.
18
     Furthermore, PLAINTIFFS were aware of the germination issues when they ultimately
19
     decided to plant heavy. As PLAINTIFFS were aware of the germination issues, there is
20
     not credible basis for the claim that CORONA negligently or intentionally
21
     misrepresented the germination rate to PLAINTIFFS.
22
              D.        Plaintiffs Cannot Maintain Their Breach of Contract Claims
23
           The contracts entered into between PLAINTIFFS and CORONA called for the sale
24
     of seeds, including Sapphire seeds from Lot C242606. The seeds were sold in conformity
25
     with the terms of the invoices. Samples from Lot C242606 were tested by Eurofins and
26
     the results indicated germination of 87% - which is not disputed. The label conforms to
27
     the Federal Seed Act and California Seed Law (assuming both acts apply solely for
28
                                             15
       CORONA SEEDS, INC.’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL
       SUMMARY JDGUMENT AGAINST PLAINTIFFS’ THIRD AMENDED COMPLAINT PURSUANT TO
                             FEDERAL RULES OF CIVIL PROCEDURE 56
     Case 2:17-cv-08220-DMG-SK Document 76-1 Filed 11/15/19 Page 19 of 25 Page ID
                                      #:1295


1
     purposes of this Motion). Specifically, both the FSA and CSL require the seller to
2
     provide information regarding the seeds on a label. The label contained all such
3
     information. While issues arose after the seeds were treated with Thiram, CORONA was
4
     not made aware of these issues and had no way of knowing about the lowered
5
     germination rate. Again, CRITES did not apprise CORONA of that fact until after
6
     germination problems arose. (UMF No. 6). It is also important to note that neither the
7
     FSA nor CSL require that the seeds actually germinate at that actual percentage – it
8
     merely requires that identifying information be provided in conformance with the
9
     statutes.
10
            Because the parties never discussed germination during the sale, the 87%
11
     germination test result and label were both accurate and conformed with the FSA and
12
     CSL, and CORONA had no way of knowing the germination rate dropped post-Thiram
13
     treatment, CORONA did not breach the contracts it entered into with PLAINTIFFS.
14
                 E.     Plaintiffs’ Cannot Maintain Their Negligent Misrepresentation
15
                        Claim
16
            Negligent misrepresentation requires a plaintiff to prove that a defendant made
17
     false statements, while honestly believing such statements to be true, had no reasonable
18
     ground for such belief, that such statement harmed plaintiff and that defendant’s
19
     representation was a substantial factor in causing the harm suffered. California Civil
20
     Code Sec. 1710; Bily v. Arthur Young & Co. (1992) 3 Cal.4th 370, 407-408.
21
     PLAINTIFFS allege that the 87% germination rate on the label was a misrepresentation
22
     and that CORONA’s recommendation of planting at a ratio of 3-to-1 was a
23
     misrepresentation of the quality of the seed. PLAINTIFFS’ claims lack merit.
24
            Here, CORONA had every reasonable ground to believe that the germination test
25
     of 87% was accurate. The test was performed was an independent laboratory and there
26
     was no reason for CORONA to believe that the test was inaccurate or improperly
27
     performed. Again, CRITES did not advise CORONA of the drop in germination post-
28
                                             16
       CORONA SEEDS, INC.’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL
       SUMMARY JDGUMENT AGAINST PLAINTIFFS’ THIRD AMENDED COMPLAINT PURSUANT TO
                             FEDERAL RULES OF CIVIL PROCEDURE 56
     Case 2:17-cv-08220-DMG-SK Document 76-1 Filed 11/15/19 Page 20 of 25 Page ID
                                      #:1296


1
     Thiram treatment. CORONA’S first notice of any germination issues was in late May
2
     2016, when AVSA informed CORONA of such. (UMF No. 18). With respect to the 3-
3
     to-1 planting claim, this allegation makes little sense because the only issue known to the
4
     parties at that time was low germination. As replacement seeds could not be obtained in
5
     time, planting at a heavier ratio would appear to counter-act low germination. In
6
     addition, as the germination figures was known to all after May 2016, and the 3-to-1
7
     recommendation was made after that time, PLAINTIFFS cannot claim reasonable
8
     reliance as they already knew of the lowered germination numbers. Notably, CORONA
9
     contacted CUYUMA to let them know of the germination issues. (UMF No. 31).
10
     Accordingly, PLAINTIFFS cannot maintain their negligent misrepresentation cause of
11
     action.
12
               F.        PLAINTIFFS Cannot Maintain Their Negligence Cause of Action
13
           Negligence consists of duty, breach, proximate cause and damages. Ladd v.
14
     County of San Mateo (1996) 12 Cal.4th 913, 917. Generally, the most important factor in
15
     assessing duty is foreseeability of harm. Kesner v. Superior Court (2016) 1 Cal.5th 1132,
16
     1143. Other factors were set forth in Rowland v. Christian (1968) 69 Cal.2d 108, 112, as
17
     follows: the degree of certainty that the plaintiff suffered injury, the closeness of the
18
     connection between the defendant's conduct and the injury suffered, the moral blame
19
     attached to the defendant's conduct, the policy of preventing future harm, the extent of
20
     the burden to the defendant and consequences to the community of imposing a duty to
21
     exercise care with resulting liability for breach, and the availability, cost, and prevalence
22
     of insurance for the risk involved. In addition to the Rowland factors, the process of
23
     cultivating a plant from seedling to plant is a difficult process that is often undermined by
24
     a multitude of factors outside a seed seller’s control.
25
           Here, the test performed by Eurofins indicated a germination rate on the samples to
26
     be 87%. There is no reason for CORONA to doubt or otherwise this number. However,
27
     it was not foreseeable to CORONA that the application of Thiram would somehow
28
                                             17
       CORONA SEEDS, INC.’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL
       SUMMARY JDGUMENT AGAINST PLAINTIFFS’ THIRD AMENDED COMPLAINT PURSUANT TO
                             FEDERAL RULES OF CIVIL PROCEDURE 56
     Case 2:17-cv-08220-DMG-SK Document 76-1 Filed 11/15/19 Page 21 of 25 Page ID
                                      #:1297


1
     decrease the germination rate of the seed. It is also not foreseeable to CORONA that
2
     CRITES inexplicably failed to communicate the decreased germination. Similarly,
3
     because germination relies on a host of factors outside CORONA’s control, the type of
4
     harm alleged by PLAINTIFFS is simply not foreseeable. Thus, it is not foreseeable that
5
     the 3-to-1 recommendation could have possibly caused any harm. Notably, CORONA
6
     was not advised of any potential issue involving disease until at least after November
7
     2016. Similarly, the tests PLAINTIFFS are relying on simply do not support their
8
     claims. As discussed at length above, the bacteria / fungi are either non-pathogenic to
9
     peas, or there is no evidence that any such organisms were alive. In addition,
10
     PLAINTIFFS’ testing methodology did not comply with international testing standards.
11
              With respect to the remaining Rowland factors, while PLAINTIFFS allege they
12
     suffered injury, there is no demonstrable evidence demonstrating the closeness of
13
     CORONA’s conduct to the harm suffered. In addition, there is no moral blame to
14
     CORONA’s conduct as CORONA had no reason to doubt the germination test and was
15
     not apprised of the post-treatment developments until much later. The policy of
16
     preventing future harm should not fall on CORONA’s shoulders under these
17
     circumstances. It would also create a significant burden to CORONA if it was forced to
18
     guarantee that seeds actually germinate at the rate tested because it would completely
19
     absolve a plaintiff of any responsibility. As indicated above, cultivating a plant depends
20
     on a multitude of factors that are entirely outside a seed seller’s control. With respect to
21
     insurance, CORONA anticipates that growers can purchase insurance to insure against
22
     potential losses.
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28
                                                 18
           CORONA SEEDS, INC.’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL
           SUMMARY JDGUMENT AGAINST PLAINTIFFS’ THIRD AMENDED COMPLAINT PURSUANT TO
                                 FEDERAL RULES OF CIVIL PROCEDURE 56
     Case 2:17-cv-08220-DMG-SK Document 76-1 Filed 11/15/19 Page 22 of 25 Page ID
                                      #:1298


1
        6. CONCLUSION
2
           For the foregoing reasons, CORONA respectfully requests that this Court grant its
3
     motion for summary judgment, or alternatively, partial summary judgment.
4

5    DATED: November 13, 2019             HORTON, OBERRECHT, KIRKPATRICK &
                                          MARTHA
6

7

8
                                          By: _________________________________
9                                              Cheryl A. Kirkpatrick
                                               Peter C.L. Chen
10
                                               Attorneys for Corona Seeds, Inc.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             19
       CORONA SEEDS, INC.’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL
       SUMMARY JDGUMENT AGAINST PLAINTIFFS’ THIRD AMENDED COMPLAINT PURSUANT TO
                             FEDERAL RULES OF CIVIL PROCEDURE 56
     Case 2:17-cv-08220-DMG-SK Document 76-1 Filed 11/15/19 Page 23 of 25 Page ID
                                      #:1299


1
                                      PROOF OF SERVICE
2    STATE OF CALIFORNIA, COUNTY OF ORANGE
3          I am employed in the County of Orange, State of California. I am over the age of
4
     18 and not a party to the within action. My business address is: HORTON,
     OBERRECHT, KIRKPATRICK & MARTHA, 3 Park Plaza, Suite 350, Irvine,
5    California 92614.
6
            On November 15, 2019, I served the foregoing document described as: Corona
7    Seeds, Inc.’s Motion for Summary Judgment, or Alternatively, Partial Summary
     Judgment, on all interested parties in this action by placing a true copy thereof enclosed
8    in sealed envelopes addressed as stated on the attached service list:
9    [ ] BY MAIL – I deposited such envelope in the mail at Irvine, California. The
10
     envelope was mailed with postage thereon fully prepaid. I am “readily familiar” with the
     firm’s practice of collection and processing correspondence for mailing. Under that
11   practice it would be deposited with the U.S. Postal Service on that same day with
12
     postage thereon fully prepaid at Irvine, California in the ordinary course of business. I
     am aware that on motion of the party served, service is presumed invalid if postal
13   cancellation date or postage meter date is more than (1) day after the date of deposit for
14
     mailing in affidavit.

15   [ X ] BY ELECTRONIC TRANSMISSION – I transmitted a PDF version of this
16
     document by electronic mail to the party(s) identified on the attached service list using
     the e-mail address(es) indicated.
17

18   [ ] BY OVERNIGHT DELIVERY – I deposited such envelope for collection and
     delivery by Federal Express with delivery fees paid or provided for in accordance with
19   ordinary business practices. I am “readily familiar” with the firm’s practice of collection
20   and processing packages for overnight delivery by Federal Express. They are deposited
     with a facility regularly maintained by Federal Express for receipt on the same day in the
21   ordinary course of business.
22
     [ X ] (Federal) I declare that I am employed in the office of a member of the bar of
23   this Court at whose direction the service was made.
24
           Executed on November 15, 2019, at Irvine, California.
25

26

27

28
                                                       Crystal Thompson
                                             20
       CORONA SEEDS, INC.’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL
       SUMMARY JDGUMENT AGAINST PLAINTIFFS’ THIRD AMENDED COMPLAINT PURSUANT TO
                             FEDERAL RULES OF CIVIL PROCEDURE 56
     Case 2:17-cv-08220-DMG-SK Document 76-1 Filed 11/15/19 Page 24 of 25 Page ID
                                      #:1300


1
                                        SERVICE LIST
2
     Agricola Cuyuma SA v. Corona Seeds, Inc., et al.
3
     United States District Court Central District of California: 2:17-cv-8220 DMG (SKx)
4
      Panda Kroll, Esq.                            Co-Counsel for Defendant Corona
5
      Law Offices of Panda Kroll                   Seeds, Inc.
6     5999-B Ridgeview Street
      Camarillo, CA 93012
7
      Phone: (805) 764-0315; Fax: (805) 764-0339
8     Email: pkroll@pandakrollesq.com
      Bruce Alan Finck, Esq.                       Counsel for Defendant Corona Seeds,
9
      BENTON, ORR, DUVAL &                         Inc.
10    BUCKINGHAM
      39 N. California Street
11
      Ventura, CA 93001
12    Phone: (805) 648-5111; Fax: (805) 648-7218
      Email: bfinck@bentonorr.com
13
      Brian Nomi, Esq.                             Co-Counsel for Plaintiffs Agricola
14    Law Office of Brian Nomi                     Cuyuma SA and Corporacion Agricola
      215 E. Daily Drive, Suite 28                 Vinasol S.A.C.
15
      Camarillo, CA 93010
16    Phone: (805) 444-5960
      Fax: (805) 357-5333
17
      Email: briannomi@yahoo.com
18    Eduardo Ayala Maura, Esq.                    Co-Counsel for Plaintiffs Agricola
      Ayala Law P.A.                               Cuyuma SA and Corporacion Agricola
19
      1390 Brickell Avenue, Suite 335              Vinasol S.A.C.
20    Miami, FL 33131
21
      Phone: (305) 570-2208
      Fax: (305) 305-7206
22    Email: eayala@ayalalawpa.com
23
      Dale Dorfmeier, Esq.                         Counsel for Crites Seed, Inc.
      PETRIE, LEATH, LARRIVEE &
24    O’ROURKE, LLP
25
      6051 N. Fresno Street, Suite 110
      Fresno, CA 93710
26    Tel: (559) 498-6522
27
      Email: ddorfmeier@pllolegal.com

28
                                             21
       CORONA SEEDS, INC.’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL
       SUMMARY JDGUMENT AGAINST PLAINTIFFS’ THIRD AMENDED COMPLAINT PURSUANT TO
                             FEDERAL RULES OF CIVIL PROCEDURE 56
     Case 2:17-cv-08220-DMG-SK Document 76-1 Filed 11/15/19 Page 25 of 25 Page ID
                                      #:1301


1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             22
       CORONA SEEDS, INC.’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL
       SUMMARY JDGUMENT AGAINST PLAINTIFFS’ THIRD AMENDED COMPLAINT PURSUANT TO
                             FEDERAL RULES OF CIVIL PROCEDURE 56
